Citation Nr: 1105557	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left calf disability.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to June 1988 
and from June 2003 to December 2003, with additional service in 
the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from January 2008 and November 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In August 2010 the Veteran testified at a Board video hearing 
before the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  This case was held open for 30 days in 
order to allow the Veteran adequate opportunity to submit 
additional information (August 2010 Board hearing transcript, 
page 11), and the Board notes that in September 2010 such 
information was received (a September 2010 VA treatment record), 
and the Veteran has waived initial RO consideration of this 
evidence.  It appears that an October 2010 VA psychiatric 
evaluation has been added to the claims file without waiver of 
initial RO consideration of that record.

The issues of entitlement to service connection for neck 
disability and entitlement to service connection for psychiatric 
disability, other than PTSD, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 26, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that withdrawal of appeal of the issues of entitlement to service 
connection for a left knee disability, entitlement to service 
connection for a left calf disability, and entitlement to service 
connection for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the issues of entitlement to service connection for 
a left knee disability, entitlement to service connection for a 
left calf disability, and entitlement to service connection for 
PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  In a statement received on August 26, 
2010, and in testimony at the August 26, 2010 Board hearing 
(August 2010 Board hearing transcript, pages 2-3) the Veteran 
indicated (through his representative) a desire to withdraw the 
issues of entitlement to service connection for a left knee 
disability, entitlement to service connection for a left calf 
disability, and entitlement to service connection for PTSD.  
Hence, there remain no allegations of error of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to those issues and they are 
dismissed.


ORDER

The appeal of the issues of entitlement to service connection for 
a left knee disability, entitlement to service connection for a 
left calf disability, and entitlement to service connection for 
PTSD is dismissed.


REMAND

As for the issue of entitlement to service connection for a neck 
disability, the Veteran asserts (August 26, 2010 Board Hearing 
transcript (Tr.), at page 10) that he originally injured his neck 
while performing exercises during rigorous basic training in 
1984.  A September 2010 VA treatment record noted that the 
Veteran complained of neck pain related to muscle tension and 
assessed the Veteran with chronic neck pain related to muscle 
tension.  The September 2010 VA examiner noted that cervical 
spine X-rays had been taken in May 2009, but offered no comments 
concerning the May 2009 X-rays, and it is unclear to the Board 
whether the September 2010 VA examiner reviewed the X-rays.  As 
the Veteran's May 2009 VA cervical spine X-rays are not 
associated with the claims file, and as the Veteran's claim has 
been denied, at least in part, on the basis of no current neck 
disability, the Board finds that a copy of the May 209 VA X-rays 
should be obtained and associated with the claims file.

As for the issue of entitlement to service connection for 
psychiatric disability other than PTSD, the Board observes that 
an October 2010 VA psychiatric record has been added to the 
claims file, unaccompanied by waiver of initial RO consideration 
of that record.  The Board finds that the October 2010 VA 
psychiatric record is pertinent to the issue of entitlement to 
service connection for psychiatric disability other than PTSD and 
must be reviewed and considered by the AOJ prior to adjudication 
by the Board.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 
19.37(b), 20.1304(a) (2010).

The Board notes that it appears that the evidence of record 
contains sufficient competent medical evidence to decide the 
issues being remanded, as the claims file contains a VA (October 
2008) and private (August 2010) psychiatric examination, as well 
as a September 2010 evaluation of the Veteran's neck (cervical 
spine).  If, however, development completed in connection with 
this remand so warrants, the AOJ should schedule the veteran for 
additional VA examinations.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should attempt to obtain the 
Veteran's May 2009 VA cervical spine X-rays 
and associate them with the claims file.

2.  The RO should review all additional 
records received since issuance of the most 
recent supplemental statement of the case 
in March 2010, and if they suggest further 
development (for example, a VA 
examination), arrange for such development.

3.  Thereafter, the AOJ should adjudicate 
the claims of entitlement to service 
connection for a neck disability and 
entitlement to service connection for 
psychiatric disability other than PTSD.  If 
either benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the appropriate period to 
respond.  The case should then be returned 
to the Board for appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


